Citation Nr: 1511712	
Decision Date: 03/19/15    Archive Date: 04/01/15

DOCKET NO.  13-09 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to an effective date prior to January 18, 2007, for the grant of service connection for major depressive disorder.

2. Entitlement to an effective date prior to December 30, 2008, for the grant of a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1960 to February 1962.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Appeals Management Center (AMC) that, in pertinent part, granted service connection for major depressive disorder, rated 30 percent, effective January 18, 2007, and 50 percent from June 11, 2008, and granted a TDIU rating, effective December 30, 2008.  In January 2014, a hearing was held before the undersigned in Washington D.C.; a transcript of the hearing is in the record.  At the hearing, the Veteran requested, and was granted, a 60-day abeyance period for submission of additional evidence; no such evidence was received.

In a July 2011 statement (on a VA Form 9), the Veteran claimed an earlier effective date for the grant of service connection for tinnitus.  The issue of whether the matter of an effective date prior to February 8, 2007 for the grant of service connection for tinnitus may be reopened has been raised by the record, but not adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The issue of entitlement to an earlier effective date for the grant of a TDIU rating is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required





FINDINGS OF FACT

1. An unappealed October 1962 rating decision denied the Veteran service connection for an emotional stability reaction after he claimed service connection for a nervous condition; clear and unmistakable error (CUE) in that decision has not been alleged.

2. After the October 1962 rating decision, the first communication from the Veteran evidencing an intent to file a claim of service connection for a psychiatric disability was received on January 18, 2007.


CONCLUSION OF LAW

An effective date prior to January 18, 2007, for the award of service connection for a psychiatric disability, to include major depressive disorder, is not warranted.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  As the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and additional notice is not required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A March 2013 statement of the case provided notice on the "downstream" issue of entitlement to an earlier effective date for the award  of service connection and readjudicated the matter.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues"); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).  

All evidence relevant to the appellant's claim has been secured.  Notably, determinations regarding effective dates of awards are based essentially on what is already in the record, and when it was received, and generally further development of the record is not necessary.  The Board finds that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with VA's duty to assist.  He has not identified any pertinent evidence that is outstanding.  

In Bryant v. Shinseki, 23 Vet. App. 488   (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the regulation: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Here, the January 2014 hearing before the undersigned focused on the issue of entitlement to an effective date prior to January 18, 2007, for the grant of service connection of major depressive disorder.  The undersigned explained the law governing effective dates of awards of service connection (including as pertinent here when there is a prior final decision on a claim of service connection for the specific disability at issue), and what type of evidence (and circumstances) might warrant the benefit sought.  The testimony elicited and presented focused on what is necessary to establish an earlier effective date for service connection.  The Veteran's testimony reflects knowledge of the elements necessary to substantiate his claim.  There is no allegation of a deficiency in the conduct of the hearing.  VA's duty to assist is met.  




Legal Criteria, Factual Background, and Analysis

Except as otherwise provided, the effective date of an award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  If a claim is received within one year following separation the effective date of an award of compensation shall be the day following separation from service or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2).  Where new and material evidence other than service department records has been submitted to reopen a prior claim for service connection, the effective date will be either the date of receipt of the claim to reopen or the date entitlement arose, whichever is later.  Id. at § 3.400(q).  If there is a prior final VA denial of the benefit sought, the effective date cannot be earlier than a subsequent claim to reopen.  See Leonard v. Principi, 17 Vet. App. 447 (2004); Sears v. Principi, 16 Vet. App. 244 (2002), aff'd 349 F.3d 1326 (Fed. Cir. 2003).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a Veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

An effective date of an award of service connection is not based on the earliest medical evidence showing a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA.  Lalonde v. West, 12 Vet. App. 377, 382 (1999).  

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim. 

The Veteran filed a claim of service connection for a nervous condition in April 1962.  An unappealed October 1962 rating decision denied service connection for emotional instability reaction, finding the Veteran's claimed nervous condition was a constitutional or developmental abnormality based essentially on a finding that his service treatment records and a June 1962 VA psychiatric examination report did not show a diagnosis of a psychiatric disability warranting service connection. 

On January 18, 2007, the Veteran filed a claim of service connection for a nervous condition and entitlement to a TDIU rating. 

A March 2011 Board decision granted service connection for a psychiatric disability, including major depressive disorder, after finding the Veteran's January 2007 claim should be considered on the merits without considering whether new and material evidence had been received to reopen his previously denied claim of service connection for a nervous condition because the October 1962 rating decision had not considered whether service connection was warranted for any of his currently diagnosed psychiatric disabilities.  The May 2011 rating decision that implemented the Board's decision assigned an effective date of January 18, 2007 for the grant of service connection.

In his July 2011 notice of disagreement, the Veteran asserted he is entitled to an effective date in 1962 for the award of service connection for a psychiatric disability because he first applied for compensation for psychiatric disability then and was unable to appeal the October 1962 decision denying service connection for a nervous condition because he was taking prescription medication (sleeping pills) that altered his mental state at the time.  He reiterated such assertions in his April 2013 substantive appeal and noted the March 2011 Board decision found his psychiatric symptoms had persisted since service. 

At the January 2014 hearing, the Veteran testified he was unable to file a timely notice of disagreement with the October 1962 denial of service connection for a nervous condition because he was incapable of doing so, reduced to such state by the severity of his psychiatric disability.  He asserted that sleeping pills prescribed at the time caused his depression to increase in severity and prevented him from following up on his appeal.  He argued that the doctrine of equitable tolling (due to mental incompetence) should extend the 1-year time limit he had for filing a valid notice of disagreement.  He was afforded 60-day abeyance period for the submission of medical evidence showing he was mental incapacity rendering him incapable of filing a notice of disagreement in 1962/1963; no such evidence was received.

The Board finds the record does not show that the Veteran's psychiatric disability presented a disability picture of mental incompetence rendering him incapable of filing a timely notice of disagreement with the October 1962 rating decision, and warranting equitable tolling of the time limit for initiating an appeal of that decision.  He has not pointed to any evidence in the record supporting his assertion that he was incapable of filing a notice of disagreement with that decision.  As noted, he was afforded a 60-day abeyance period (following the hearing before the undersigned) to submit such evidence, but has not done so.  The Board notes that in the interim he did file a claim seeking VA reimbursement of unauthorized medical expenses (incurred at a non-VA hospital), in August 1963, and in April 1964 he filed a claim pertaining to outpatient dental treatment.  Furthermore, the record shows he was employed for years after he received notice of the October 1962 denial (until June 1976, when he applied for Social Security Administration (SSA) disability benefits).  His employment and applications for VA and SSA compensation reflect mental capacity to file a notice of disagreement with the October 1962 rating decision.  As equitable tolling is not warranted, and new and material evidence was not received within a year following the October 1962 rating decision, that decision is final based on the evidence then of record, and is not subject to revision in the absence of clear and unmistakable error (CUE) in the decision.  38 U.S.C.A. §§ 5109A , 7105; see Rudd v. Nicholson, 20 Vet. App. 296 (2006) (only a request for revision based on CUE can result in the assignment of an effective date earlier than the date of a final decision).  CUE in the prior rating decision has not been alleged, and there is no legal authority for the Board to set aside the finality of that decision in the absence of an allegation (and showing) of CUE in that decision.

The Board recognizes that the March 2011 Board decision considered the Veteran's January 2007 claim a new, previously unadjudicated claim.  That determination does not provide any basis for an earlier effective date for the award of service connection, as an award of service connection cannot be effective prior to the filing of a claim seeking service connection (unless the claim is filed in the first postservice year).   See 38 U.S.C.A. § 5110(a).  The critical question in this matter is whether following the October 1962 rating decision, and prior to January 18, 2007, there was a communication from the Veteran expressing an intent to seek service connection for a psychiatric disability.  A close review of the record found that the first communication from the Veteran to VA (expressing intent to seek service connection for a psychiatric disability following the October 1962 rating decision) was received on January 18, 2007.  

The Board notes the Veteran's assertions that he is entitled to service connection from 1962 because he then sought compensation and treatment for psychiatric symptoms.  That brings the analysis back to the law governing finality of prior rating decisions.  Under such circumstances the effective date of an award of service connection is not based on the earliest medical evidence showing a diagnosis of the disability at issue, but on the date that the application upon which service connection was eventually awarded was filed with VA.  Lalonde, 12 Vet. App. at 382.  Because the Veteran is not shown to have filed a claim of service connection for a psychiatric disability between October 1962 and January 18, 2007, VA is precluded from granting an effective date for the award of service connection for a psychiatric disability, to include major depressive disorder, prior to that date.  
In light of the foregoing, the claim for an earlier effective date for the grant of service connection for a psychiatric disability, to include major depressive disorder, must be denied.  The RO has already assigned the earliest possible effective date provided by law (given the undisputed facts in this case).  The law is dispositive in this matter.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

An effective date prior to January 18, 2007, for the grant of service connection for a psychiatric disability, to include major depressive disorder, is denied.


REMAND

The Veteran contends that an earlier effective date is warranted for his award of a TDIU rating.

TDIU may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  The regulations further provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For those veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), total disability ratings for compensation may nevertheless be assigned when it is found that the service-connected disabilities are sufficient to produce unemployability; such cases should be referred to the Director, Compensation and Pension Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).

The May 2011 rating decision granted service connection for major depressive disorder, rated 30 percent, effective January 18, 2007, and 50 percent from June 11, 2008.  The Veteran did not appeal the ratings assigned.  He has also established service connection for bilateral hearing loss, rated 10 percent from February 9, 1962, 20 percent from January 18, 2007, and 30 percent from December 30, 2008; and tinnitus, rated 10 percent from February 8, 2007.  Thus, the schedular rating requirements for a TDIU rating under 38 C.F.R. § 4.16(a) were not met prior to December 30, 2008, and prior to then an award of TDIU would have to be on an extraschedular basis.

The Veteran alleges that he is entitled to TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b) for the period prior to December 30, 2008.  SSA and VA treatment records strongly support his assertion that he was unable to work, due in large part to his service-connected psychiatric disability throughout the period from January 18, 2007 to December 30, 2008.  Hence, the record suggests that the Veteran may have been rendered unemployable by his service connected disabilities prior to December 30, 2008.  Entitlement to an extraschedular TDIU rating under 38 C.F.R. § 4.16(b) must be addressed in the first instance by the Director of Compensation and Pension Service.  

The case is REMANDED for the following:

1. The AOJ should refer the matter of the Veteran's entitlement to a TDIU rating prior to December 30, 2008, on an extraschedular basis to the VA Director of Compensation and Pension for a determination on the matter.  In connection with the referral, the AOJ should include a full statement outlining the Veteran's service connected disabilities, employment history, educational attainment and all other factors bearing on the issue, including the grant of SSA benefits.

2. The AOJ should implement the Compensation and Pension Service Director's determination.  If the benefit sought remains denied, the AOJ should issue an appropriate supplemental SOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


